EXHIBIT 99.2 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following unaudited pro forma condensed consolidated statements of operations for the nine months ended April 30, 2008 and for the year ended July 31, 2007 present the Company’s results of operations assuming that the Purchase Agreement had been completed on August 1, 2006, the first day of the fiscal year ended July 31, 2007. The pro forma adjustments and assumptions are based on estimates, evaluations and other data currently available and, in the Company's opinion, provide a reasonable basis for the fair presentation of the estimated effects directly attributable to the Purchase Agreement. The adjustments set forth in the “Pro Forma Adjustments” column are described in the Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements. The unaudited pro forma consolidated financial statements are provided for illustrative purposes only and are not necessarily indicative of what the results of operations or financial position would actually have been had the disposition occurred on the respective date indicated, nor do they represent a forecast of the results of operations or financial position for any future period or date. All information contained herein should be read in conjunction the following: · Historical consolidated financial statements of Commerce as of and for the year ended July 31, 2007, included in the Company's Annual Report on Form 10-K filed with the Securities and Exchange Commission (“SEC”) on October 29, 2007; and · Historical consolidated financial statements of Commerce as of and for the nine months ended April30,2008, included in the Company’s Quarterly Report on Form 10-Q filed with the SEC on June12,2008. Index to Unaudited Pro Forma Condensed Consolidated Financial Statements Page Unaudited Pro Forma Condensed Consolidated Balance Sheet as of April 30, 2008 F-2 Unaudited Pro Forma Condensed Consolidated Statement of Operations for the Nine Months Ended April 30, 2008 F-3 Unaudited Pro Forma Condensed Consolidated Statement of Operations for the Year Ended July31,2007 F-4 Unaudited Notes to Pro Forma Condensed Consolidated Financial Statements F-5 . F-1 COMMERCE ENERGY GROUP, INC. UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET (in thousands) As reported April 30, 2008 Pro Forma Adjustments Footnote Pro Forma April 30, 2008 ASSETS Current assets: Cash and cash equivalents $ 10,370 $ 10,195 2 $ 20,565 Accounts receivable, net 56,350 — 56,350 Natural gas inventory 2,561 — 2,561 Prepaid expenses and other current assets 10,391 — 10,391 Total current assets 79,672 10,195 89,867 Deposits 1,795 — 1,795 Property and equipment, net 10,755 (2,342 ) 2 8,413 Goodwill 3,659 (489 ) 2 3,170 Other intangible assets 4,303 (164 ) 2 4,139 Total assets $ 100,184 $ 7,200 $ 107,384 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Energy and accounts payable $ 32,880 $ 600 2 $ 33,480 Accrued liabilities 6,815 (1,005 ) 2 5,810 Total current liabilities 39,695 (405 ) 39,290 Stockholders’ equity: Common stock $0.001par value 150,000shares authorized, 30,875shares issued and outstanding at April 30, 61,376 — 61,376 Other comprehensive loss 198 — 198 Retained earnings (accumulated deficit) (1,085 ) 7,605 2 6,520 Total stockholders’ equity 60,489 7,605 68,094 Total liabilities and stockholders’ equity $ 100,184 $ 7,200 $ 107,384 The accompanying notes are an integral part of these pro forma condensed consolidated financial statements. F-2 COMMERCE ENERGY GROUP, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) As reported Nine Months Ended April30,2008 Adjustments Footnote Pro Forma Nine Months Ended April30,2008 Net revenue $ 319,485 $ (116,820 ) 3 (A) $ 202,665 Direct energy costs 269,698 $ (101,080 ) 3 (A) 168,618 Gross profit 49,787 (15,740 ) 34,047 Selling and marketing 11,446 (6,199 ) 3 (B) 5,247 General and administrative 48,177 (17,444 ) 3 (B) 30,733 Impairment of intangibles 1,426 — 1,426 Loss from operations (11,262 ) 7,903 (3,359 ) Other income (expense), net (567 ) — (567 ) Net loss $ (11,829 ) $ 7,903 $ (3,926 ) Net loss per common share – basic and diluted $ (0.39 ) $ 0.26 $ (0.13 ) Weighted average common shares outstanding – basic and diluted $ 30,537 $ — $ 30,537 The accompanying notes are an integral part of these pro forma condensed consolidated financial statements. F-3 COMMERCE ENERGY GROUP, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) As reported Year Ended July 31,2007 Adjustments Footnote Pro Forma Year Ended July 31,2007 Net revenue $ 371,614 $ (174,333 ) 3 (A) $ 197,281 Direct energy costs 314,371 $ (161,379 ) 3 (A) 152,992 Gross profit 57,243 (12,954 ) 44,289 Selling and marketing 10,642 (7,941 ) 3 (B) 2,701 General and administrative 37,291 (4,766 ) 3 (B) 32,525 Income from operations 9,310 (247 ) 9,063 Other income (expense), net (3,657 ) — (3,657 ) Income before provision for income taxes 5,653 (247 ) 5,406 Provision for income taxes 122 (5 ) 117 Net income $ 5,531 $ (242 ) $ 5,289 Net income per common share – basic $ 0.18 $ (0.01 ) $ 0.18 Net income per common share – diluted $ 0.18 $ (0.01 ) $ 0.18 Weighted average common shares outstanding : Basic $ 29,906 $ — $ 29,906 Diluted $ 30,044 $ — $ 30,044 The accompanying notes are an integral part of these pro forma condensed combined financial statements. F-4 COMMERCE ENERGY GROUP, INC. NOTES TO THE UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL
